EX-10.2 8 exh10-2.htm WALSIN REGISTRATION RIGHTS AGREEMENT



 

REGISTRATION RIGHTS AGREEMENT



 

This REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of June 22,
2009, is by and between MICROVISION, INC., a Delaware corporation (the
"Company"), and MAX DISPLAY ENTERPRISEs LIMITED, a limited liability company
formed under the laws of the British Virgin Islands (the "Investor").



A. The Company has agreed, on the terms and subject to the conditions set forth
in the Securities Purchase Agreement, dated as of June 22, 2009 (the "Securities
Purchase Agreement"), to issue and sell to the Investor named therein (A) shares
of the Company's common stock, par value $0.001 per share (the "Common Stock")
and (B) the Warrant in the form attached to the Securities Purchase Agreement
(the "Warrant").



B. The Warrant is exercisable into shares of Common Stock (the "Warrant Shares")
in accordance with their terms.



In consideration of the Investor entering into the Securities Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:



1. DEFINITIONS.



For purposes of this Agreement, the following terms shall have the meanings
specified:



"Business Day" means any day other than a Saturday, a Sunday or a day on which
the Nasdaq Global Market or the Taiwan Stock Exchange is closed or on which
banks in the City of New York or Taiwan are required or authorized by law to be
closed.



"Commission" means the Securities and Exchange Commission.



"Effective Date" means the date on which the Registration Statement is declared
effective by the Commission.



"Holder" means any person owning or having the right to acquire, through
exercise of the Warrant or otherwise, Registrable Securities, including
initially the Investor and thereafter any permitted assignee thereof.



"Registrable Securities" means (i) the Shares and the Warrant Shares and any
other shares of Common Stock issuable pursuant to the terms of the Securities
Purchase Agreement or the Warrant, and (ii) any shares of capital stock issued
or issuable from time to time (with any adjustments) in replacement of, in
exchange for or otherwise in respect of the Shares or the Warrant Shares.



"Registration Deadline" means the last day of the 120-day period following the
Closing Date.



"Registration Period" has the meaning set forth in Section 2(b).



"Registration Statement" means a registration statement or statements prepared
in compliance with the Securities Act pursuant to Section 2(a).



"Required Holders" means the Holders of a majority of the Registrable Securities
that are either then outstanding or are issuable on exercise of the Warrant then
outstanding (without regard to any limitation on such exercise).



Capitalized terms used herein and not otherwise defined shall have the
respective meanings specified in the Securities Purchase Agreement.



2. REGISTRATION.



(a) Filing of Registration Statement. As soon as practicable but in no event
later than 30 days after the Closing (the "Filing Deadline"), the Company shall
prepare and file with the Commission a Registration Statement on Form S-3
pursuant to Rule 415 under the Securities Act covering the resale of a number of
shares of Registrable Securities equal to the sum of (i) the aggregate number of
Shares issued under the Securities Purchase Agreement plus (ii) the aggregate
number of shares of Common Stock issuable on the Closing Date pursuant to the
exercise of the Warrant (such number to be determined using the Exercise Price
in effect on such date and without regard to any restriction on the ability to
exercise the Warrant as of such date). Such Registration Statement shall state,
to the extent permitted by Rule 416 under the Securities Act, that it also
covers such indeterminate number of additional shares of Common Stock as may
become issuable upon the exercise of the Warrant as a result of adjustments
pursuant to the Warrant. In the event that Form S-3 is not available for the
registration of the resale of Registrable Securities hereunder, the Company
shall (x) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (y) undertake
to register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission or is no longer required to be maintained effective
hereunder.



(b) Effectiveness. The Company shall use its best efforts to cause the
Registration Statement to become effective as soon as practicable, but in no
event later than the Registration Deadline. The Company shall maintain the
effectiveness of each Registration Statement filed pursuant to this Agreement
until the earlier to occur of (i) the date on which all of the Registrable
Securities eligible for resale thereunder have been publicly sold pursuant to
either the Registration Statement or Rule 144, (ii) the date on which all of the
Registrable Securities remaining to be sold under such Registration Statement
(in the reasonable opinion of counsel to the Company) may be immediately sold to
the public under Rule 144 or any successor provision, and (iii) the third (3rd)
anniversary of the Closing Date (the period beginning on the Closing Date and
ending on the earlier to occur of (i), (ii) and (iii) above being referred to
herein as the "Registration Period").



(c) Registration of Other Securities. In no event shall the Company include any
securities other than Registrable Securities on any Registration Statement filed
by the Company on behalf of the Holders pursuant to the terms hereof.



3. OBLIGATIONS OF THE COMPANY.

In addition to performing its obligations hereunder, including without
limitation those pursuant to Section 2 above, the Company shall, with respect to
each Registration Statement:



(a) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary to comply with the provisions of the
Securities Act or to maintain the effectiveness of such Registration Statement
during the Registration Period, or as may be reasonably requested by a Holder in
order to incorporate information concerning such Holder or such Holder's
intended method of distribution;



(b) promptly following the Closing, use its best efforts to secure the listing
on the Nasdaq Global Market of all Registrable Securities and provide each
Holder with reasonable evidence thereof;



(c) so long as a Registration Statement is effective covering the resale of the
applicable Registrable Securities owned by a Holder, furnish to each Holder such
number of copies of the prospectus included in such Registration Statement,
including a preliminary prospectus, in conformity with the requirements of the
Securities Act, and such other documents as such Holder may reasonably request
in order to facilitate the disposition of such Holder's Registrable Securities;



(d) use commercially reasonable efforts to register or qualify the Registrable
Securities under the securities or "blue sky" laws of such jurisdictions within
the United States as shall be reasonably requested from time to time by a
Holder, and do any and all other acts or things which may reasonably be
necessary or advisable to enable such Holder to consummate the public sale or
other disposition of the Registrable Securities in such jurisdictions; provided
that the Company shall not be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such jurisdiction;



(e) notify each Holder promptly after becoming aware of the occurrence of any
event as a result of which the prospectus included in such Registration
Statement, as then in effect, contains an untrue statement of material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, and as promptly as practicable prepare and file with the Commission
and furnish to each Holder a reasonable number of copies of a supplement or an
amendment to such prospectus as may be necessary so that such prospectus does
not contain an untrue statement of material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;



(f) use commercially reasonable efforts to prevent the issuance of any stop
order or other order suspending the effectiveness of such Registration Statement
and, if such an order is issued, to use commercially reasonable efforts to
obtain the withdrawal thereof at the earliest possible time and to notify each
Holder in writing of the issuance of such order and the resolution thereof;



(g) furnish to each Holder, on the date that such Registration Statement, or any
successor registration statement, becomes effective, a letter, dated such date,
signed by an officer of the Company or of outside counsel to the Company (and
reasonably acceptable to such Holder) addressed to such Holder, confirming such
effectiveness and, to the knowledge of such officer or counsel, the absence of
any stop order;



(h) provide to each Holder and its representatives the reasonable opportunity to
conduct, subject to confidentiality agreements reasonably acceptable to the
Company, a reasonable inquiry of the Company's financial and other records
during normal business hours and make available during normal business hours and
with reasonable advance notice its officers, directors and employees for
questions regarding information which such Holder may reasonably request in
order to fulfill any due diligence obligation on its part;



(i) permit counsel for each Holder to review such Registration Statement and all
amendments and supplements thereto, and any comments made by the staff of the
Commission concerning such Holder and/or the transactions contemplated by the
Securities Purchase Agreement and the Company's responses thereto, within a
reasonable period of time prior to the filing thereof with the Commission (or,
in the case of comments made by the staff of the Commission, within a reasonable
period of time following the receipt thereof by the Company); and



(j) in the event that, at any time, the number of shares available under the
Registration Statement is insufficient to cover the sum of (i) the aggregate
number of Shares plus (ii) the aggregate number of Warrant Shares that are
Registrable Securities then outstanding or issuable under the Warrant (such
number to be determined using the Exercise Price in effect at such time and
without regard to any restriction on the ability to exercise the Warrant), the
Company shall promptly amend such Registration Statement or file a new
registration statement, in any event as soon as practicable, but not later than
the tenth (10th) Business Day following notice from a Holder of the occurrence
of such event, so that such Registration Statement or such new registration
statement, or both, covers no less than the sum of (i) the aggregate number of
Shares plus (ii) the aggregate number of the Warrant Shares that are Registrable
Securities eligible for resale thereunder. The Company shall use its best
efforts to cause such amendment and/or new Registration Statement to become
effective as soon as practicable following the filing thereof. Any Registration
Statement filed pursuant to this Section 3(j) shall state that, to the extent
permitted by Rule 416 under the Securities Act, such Registration Statement also
covers such indeterminate number of additional shares of Common Stock as may
become issuable upon exercise of the Warrant in order to prevent dilution
resulting from stock splits, stock dividends or similar events. Unless and until
such amendment or new Registration Statement becomes effective, each Holder
shall have the rights described in Section 2(c) above.



4. PERMITTED SUSPENSION.



(a) Black-Out Period. Notwithstanding the Company's obligations under this
Agreement, if in the good faith judgment of the Company, following consultation
with legal counsel, it would be detrimental to the Company or its stockholders
for resales of Registrable Securities to be made pursuant to the Registration
Statement due to the existence of a material development involving the Company
which the Company would be obligated to disclose in the Registration Statement,
which disclosure would be premature or otherwise inadvisable at such time or
would have a Material Adverse Effect upon the Company and its stockholders, the
Company shall have the right to suspend the use of the Registration Statement
for a period of not more than thirty (30) days (the "Black-out Period");
provided, however, that the Company may so defer or suspend the use of the
Registration Statement for no more than forty five (45) days in the aggregate in
any twelve-month period.



(b) Suspension. Notwithstanding anything to the contrary contained herein or in
the Securities Purchase Agreement, if the use of the Registration Statement is
suspended by the Company, the Company shall promptly give written notice of the
suspension to each Holder and shall promptly notify each Holder in writing as
soon as the use of the Registration Statement may be resumed.



5. OBLIGATIONS OF EACH HOLDER.



In connection with the registration of Registrable Securities pursuant to a
Registration Statement, and as a condition to the Company's obligations under
Section 2 hereof, each Holder shall:



(a) timely furnish to the Company in writing (i) a completed shareholder
questionnaire and (ii) such information in writing regarding itself and the
intended method of disposition of such Registrable Securities, in each case, as
the Company shall reasonably request in order to effect the registration
thereof;



(b) upon receipt of any notice from the Company of the happening of any event of
the kind described in Sections 3(e) or 3(f) or of the commencement of a
Black-out Period, immediately discontinue any sale or other disposition of such
Registrable Securities pursuant to such Registration Statement until the filing
of an amendment or supplement as described in Section 3(e) or withdrawal of the
stop order referred to in Section 3(f), or the termination of the Black-out
Period, as the case may be, and maintain the confidentiality of such notice and
its contents;



(c) to the extent required by applicable law, deliver a prospectus to the
purchaser of such Registrable Securities;



(d) notify the Company when it has sold all of the Registrable Securities held
by it; and



(e) notify the Company in the event that any information supplied by such Holder
in writing for inclusion in such Registration Statement or related prospectus is
untrue or omits to state a material fact required to be stated therein or
necessary to make such information not misleading in light of the circumstances
then existing; immediately discontinue any sale or other disposition of such
Registrable Securities pursuant to such Registration Statement until the filing
of an amendment or supplement to such prospectus as may be necessary so that
such prospectus does not contain an untrue statement of material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances then existing;
and use commercially reasonable efforts to assist the Company as may be
appropriate to make such amendment or supplement effective for such purpose.

6. INDEMNIFICATION.



In the event that any Registrable Securities are included in a Registration
Statement under this Agreement:



(a) To the extent permitted by law, the Company shall indemnify and hold
harmless each Holder, the officers, directors, employees, agents and
representatives of such Holder, and each person, if any, who controls such
Holder within the meaning of the Securities Act or the Securities Exchange Act
of 1934, as amended (the "Exchange Act"), against any losses, claims, damages,
liabilities or reasonable out-of-pocket expenses (whether joint or several)
(collectively, including reasonable legal expenses or other expenses reasonably
incurred in connection with investigating or defending same, "Losses"), insofar
as any such Losses arise out of or are based upon (i) any untrue statement or
alleged untrue statement of a material fact contained in such Registration
Statement under which such Registrable Securities were registered, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, or (ii) the omission or alleged omission to state
therein a material fact required to be stated therein, or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. Subject to the provisions of Section 6(c), the Company will
reimburse such Holder, and each such officer, director, employee, agent,
representative or controlling person, for any reasonable legal expenses or other
out-of-pocket expenses as reasonably incurred by any such entity or person in
connection with investigating or defending any Loss; provided, however, that the
foregoing indemnity shall not apply to amounts paid in settlement of any Loss if
such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be obligated to
indemnify any person for any Loss to the extent that such Loss is (i) based upon
and is in conformity with written information furnished by such person expressly
for use in such Registration Statement or (ii) based on a failure of such person
to deliver or cause to be delivered the final prospectus contained in the
Registration Statement and made available by the Company, if such delivery is
required by applicable law. The Company shall not enter into any settlement of a
Loss that does not provide for the unconditional release of such Holder from all
liabilities and obligations relating to such Loss.



(b) To the extent permitted by law, each Holder who is named in such
Registration Statement as a selling stockholder, acting severally and not
jointly, shall indemnify and hold harmless the Company, the officers, directors,
employees, agents and representatives of the Company, and each person, if any,
who controls the Company within the meaning of the Securities Act or the
Exchange Act, against any Losses to the extent (and only to the extent) that any
such Losses are based upon and in conformity with written information furnished
by such Holder expressly for use in such Registration Statement. Subject to the
provisions of Section 6(c), such Holder will reimburse any legal or other
expenses as reasonably incurred by the Company and any such officer, director,
employee, agent, representative, or controlling person, in connection with
investigating or defending any such Loss; provided, however, that the foregoing
indemnity shall not apply to amounts paid in settlement of any such Loss if such
settlement is effected without the consent of such Holder (which consent shall
not be unreasonably withheld); and provided, further, that, in no event shall
any indemnity under this Section 6(b) exceed the gross proceeds resulting from
the sale of the Registrable Securities sold by such Holder under such
Registration Statement.



(c) Promptly after receipt by an indemnified party under this Section 6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 6, promptly deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in and to assume the
defense thereof with counsel selected by the indemnifying party and reasonably
acceptable to the indemnified party; provided, however, that an indemnified
party shall have the right to retain its own counsel, with the reasonably
incurred fees and expenses of one such counsel for all indemnified parties to be
paid by the indemnifying party, if representation of such indemnified party by
the counsel retained by the indemnifying party would be inappropriate under
applicable standards of professional conduct due to actual or potential
conflicting interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, to the extent prejudicial to its ability to defend such action,
shall relieve such indemnifying party of any liability to the indemnified party
under this Section 6 with respect to such action, but the omission so to deliver
written notice to the indemnifying party will not relieve it of any liability
that it may have to any indemnified party otherwise than under this Section 6 or
with respect to any other action unless the indemnifying party is materially
prejudiced as a result of not receiving such notice.



(d) In the event that the indemnity provided in Sections 6(a) or 6(b) is
unavailable or insufficient to hold harmless an indemnified party for any reason
for the losses referred to therein, the Company and each Holder agree, severally
and not jointly, to contribute to the aggregate Losses to which the Company or
such Holder may be subject in such proportion as is appropriate to reflect the
relative fault of the Company and such Holder in connection with the statements
or omissions which resulted in such Losses; provided, however, that in no case
shall such Holder be responsible for any amount in excess of the net proceeds
resulting from the sale of the Registrable Securities sold by it under the
Registration Statement. Relative fault shall be determined by reference to
whether any alleged untrue statement or omission relates to information provided
by the Company or by such Holder. The Company and each Holder agree that it
would not be just and equitable if contribution were determined by pro rata
allocation or any other method of allocation which does not take account of the
equitable considerations referred to above. Notwithstanding the provisions of
this Section 6(d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who is not guilty of such fraudulent
misrepresentation. For purposes of this Section 6, each person who controls a
Holder within the meaning of either the Securities Act or the Exchange Act and
each officer, director, employee, agent or representative of such Holder shall
have the same rights to contribution as such Holder, and each person who
controls the Company within the meaning of either the Securities Act or the
Exchange Act and each officer, director, employee, agent or representative of
the Company shall have the same rights to contribution as the Company, subject
in each case to the applicable terms and conditions of this Section 6(d).



(e) The obligations of the Company and each Holder under this Section 6 shall
survive the exercise of the Warrants in full, the completion of any offering or
sale of Registrable Securities pursuant to a Registration Statement under this
Agreement, or otherwise. In addition, obligations of the Company under this
Section 6 are in addition to any liability that the Company may have to any
Holder.



7. REPORTS.



With a view to making available to each Holder the benefits of Rule 144 and any
other similar rule or regulation of the Commission that may at any time permit
such Holder to sell securities of the Company to the public without
registration, the Company agrees to use commercially reasonable efforts (until
all of the Registrable Securities have been sold under a Registration Statement
or pursuant to Rule 144) to:



(a) make and keep public information available, as those terms are understood
and defined in Rule 144;



(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and



(c) furnish to such Holder, so long as such Holder owns any Registrable
Securities, promptly upon written request (i) a written statement by the
Company, if true, that it has complied with the reporting requirements of Rule
144, the Securities Act and the Exchange Act, (ii) to the extent not publicly
available through the Commission's EDGAR database, a copy of the most recent
annual or quarterly report of the Company and such other reports and documents
so filed by the Company with the Commission, and (iii) such other information as
may be reasonably requested by such Holder in connection with such Holder's
compliance with any rule or regulation of the Commission which permits the
selling of any such securities without registration.



8. MISCELLANEOUS.



(a) Expenses of Registration. Except as otherwise provided in the Securities
Purchase Agreement, all reasonable expenses, other than underwriting discounts
and commissions and fees and expenses of counsel and other advisors to each
Holder, incurred in connection with the registrations, filings or qualifications
described herein, including (without limitation) all registration, filing and
qualification fees, printers' and accounting fees, the fees and disbursements of
counsel for the Company, and the fees and disbursements incurred in connection
with the letter described in Section 3(g), shall be borne by the Company.



(b) Amendment; Waiver. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended or waived except pursuant to a
written instrument executed by the Company and the Required Holders. Any
amendment or waiver effected in accordance with this Section 8(b) shall be
binding upon each Holder, each future Holder and the Company. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. The failure of any party to exercise any right or
remedy under this Agreement or otherwise, or the delay by any party in
exercising such right or remedy, shall not operate as a waiver thereof.



(c) Notices. Any notice, demand or request required or permitted to be given by
the Company or a Holder pursuant to the terms of this Agreement shall be in
writing and shall be deemed delivered (i) when delivered personally or by
verifiable facsimile transmission or electronic mail, unless such delivery is
made on a day that is not a Business Day, in which case such delivery will be
deemed to be made on the next succeeding Business Day and (ii) on the third
(3rd) Business Day after timely delivery to an international overnight courier,
addressed as follows:



If to the Company

:



Microvision, Inc.

6222 185th Avenue NE

Redmond, WA 98052

Attn: General Counsel

Tel: (425) 415-6847

Fax: (425) 936-4411



with a copy (which shall not constitute notice) to:



Ropes & Gray LLP

One International Place

Boston, MA 02110

Attn: Joel F. Freedman

Tel: (617) 951-7000

Fax: (617) 951-7050



and if to a Holder, to such address as shall be designated by such Holder in
writing to the Company.



(d) Assignment. Upon the transfer of any Warrant or Registrable Securities by a
Holder, the rights of such Holder hereunder with respect to such securities so
transferred shall be assigned automatically to the transferee thereof, and such
transferee shall thereupon be deemed to be a "Holder" for purposes of this
Agreement, as long as: (i) the Company is, within a reasonable period of time
following such transfer, furnished with written notice of the name and address
of such transferee, (ii) the transferee agrees in writing with the Company to be
bound by all of the provisions hereof, and (iii) such transfer is made in
accordance with the applicable requirements of the Securities Purchase Agreement
or the Warrant, as applicable.

(e) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument. This Agreement may be executed and
delivered by facsimile transmission.

(f) Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Washington applicable to contracts made and to be performed
entirely within the State of Washington. Each party hereby irrevocably submits
to the non-exclusive jurisdiction of the state and federal courts sitting in the
State of Washington for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby and hereby
irrevocably waives, and agrees not to assert in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.



(g) Holder of Record. A person is deemed to be a Holder whenever such person
owns or is deemed to own of record Registrable Securities. If the Company
receives conflicting instructions, notices or elections from two or more persons
with respect to the same Registrable Securities, the Company shall act upon the
basis of instructions, notice or election received from the record owner of such
Registrable Securities.



(h) Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement between the parties with regard to the subject
matter hereof and thereof, superseding all prior agreements or understandings,
whether written or oral, between or among the parties.

(i) Headings. The headings used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

(j) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.



 

 

 

 

[Signature Pages to Follow]

IN WITNESS WHEREOF, the undersigned have executed this Registration Rights
Agreement as of the date first-above written.



MICROVISION, INC.



 

By: __/s/ Jeff T. Wilson_________

Name: Jeff T. Wilson

Title: Chief Financial Officer




MAX DISPLAY ENTERPRISES LIMITED




By: __/s/ Chiao Yu Lon___________

Name: Chiao Yu Lon

Title: Director




 

 

 

 

 

 

 

 

 

 